Hough, J.
On the 10th day of January, 1865, the plaintiff entered into a contract with the defendant for the purchase of a certain tract of land in Livingston county, to be paid for by the plaintiff in ten annual installments, upon the payment of which, the defendant was, by the terms of said contract, bound to execute to the plaintiff a deed conveying said premises in fee simple, and containing the usual covenants of warranty. The plaintiff went into possession of said premises under the contract aforesaid, and made the annual payments required thereby, until the year 1870, when, having been informed that the defendant had no title and that the same was vested in the county of Livingston, he declined to make any further payments. In May, 1871, said land was sold by the county of Livingston as swamp land, and soon thereafter the plaintiff surrendered possession of the same to the county’s grantee, as the owner of the paramount title. Plaintiff thereupon brought the present suit to rescind the contract made by him with the defendant, for the purchase of said land, and for the return of that portion of the purchase money which had been paid by him. It was admitted that the land in controversy was swamp land, but there was no testimony tending to show that the same had ever been selected, or in any manner designated, by the State or Federal authorities, as being embraced within the congressional grant of September 28th, 1850. The circuit court rendered judg*239ment as prayed, and the defendant has brought the ease here by appeal. The question of law arising upon the foregoing statement of facts, it will be seen at once, are precisely the same as those discussed and determined in the ease of Geo. E. Lockwood v. The Han. & St. Joe R. R. ante, (p. 233) and for the reasons there given the judgment in this cáse will be reversed and the cause remanded. Judges Norton and Henry were not on the bench when this case was submitted.
The other judges concur.
Reversed.